               Case 2:19-cr-00107-KJM Document 496 Filed 06/19/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        )   No. 2:19-CR-00107-KJM
                                                      )
11                          Plaintiff,                )   [PROPOSED] ORDER GRANTING
                                                      )   DEFENDANT MICHAEL TORRES’
12            vs.                                     )   REQUEST TO SEAL
                                                      )
13   MICHAEL TORRES,                                  )
                                                      )
14                          Defendant.                )
                                                      )
15
16            Upon application of Defendant Michael Torres, through counsel, and good cause being
17   shown,
18            IT IS HEREBY ORDERED that Defendant Michael Torres’ Response to California
19   Department of Corrections and Rehabilitation’s (CDCR) Motion to Quash be SEALED until
20   ordered unsealed by the Court.
21            Dated: June 19, 2020
22                                                         _________________________
                                                           Honorable Edmund F. Brennan
23                                                         U.S. Magistrate Judge
24
25
26
27
28



                                                  1
     Case 2:19-cr-00107-KJM Document 496 Filed 06/19/20 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
